DOWNEY, Judge,
concurring specially:
I agree with the conclusion reached by the majority that the order appealed from should be affirmed because it appears to me the record presented is inadequate to demonstrate that the single transaction rule is applicable here. Appellant contends “the factual basis of the Jury’s guilty verdict howd [sic] that assault with intent was the force used to contemporaneously accomplish the robbery.” Whereas, the majority opinion says, “In this case, the defendant robbed the victim and also intentionally shot at him. The defendant’s acts, and crimes were clearly independent of each other.” The record by its silence supports neither statement, in my view, and thus appellant has not demonstrated error in the trial court’s denial of relief under rule 3.800(a).